DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/21/2019. The applicant submits two Information Disclosure Statement dated 06/21/2019 and 01/20/2021. The applicant claims Domestic priority to an International application filed on 12/22/2016. The applicant does not claim Foreign priority. A restriction/election was submitted on 11/06/2020. The applicant elects claims 36 - 45 for examination. Claims 1 – 35 are canceled. Applicant does not cancel claims 46 – 69.

Claim Objections
Claims 36, 44, and 45 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36 – 41, 43 - 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz US 2015/0298653.
As per claim 36, A vehicle-mounted device comprising: 
communication means for receiving, from a server, a relay control command to make a switch between a starting-disabled state and a starting-enabled state of a vehicle; (Schwartz paragraph 0009 discloses, “a server configured to communicate with a remote computer, and an electronic apparatus configured to operably couple to a starter circuit of the vehicle to enable and/or disable the starter circuit”)
vehicle information detecting means for detecting at least an on/off state of vehicle power; (Schwartz paragraph 0021 discloses, “It should be appreciated that in certain embodiments disabling the vehicle 20 merely means that the vehicle is prohibited from being started or turned/powered on when in an "off" state, but that disabling the vehicle 20 will not 
relay input/output means for controlling an external relay configured to make a switch between the starting-disabled state and the starting-enabled state of the vehicle; (Schwartz paragraph 0010 discloses, “the apparatus comprising a switching mechanism configured (a) to operably couple to a starter circuit of the vehicle and (b) to disable and enable the starter circuit”) and 
vehicle information-associated control means for controlling the external relay based on the relay control command, (Schwartz paragraph 0010 discloses, “the processor configured to instruct the switching mechanism to disable the starter circuit based on receipt of a starter disable command from the remote server”)
wherein the vehicle information-associated control means determines whether to employ the relay control command, based on an elapsed time since a change in the on/off state of vehicle power detected by the vehicle information detecting means. (Schwartz paragraph 0029 discloses, “The invention can be configured to cease forwarding the command after a predetermined number of attempts or after a predetermined period of time has elapsed or based on any other conditions commonly known in the art.  Further, the command can be programmed to re-send but only after a predetermined period of time has elapsed.”)
As per claim 37, The vehicle-mounted device according to claim 36, wherein the vehicle information-associated control means does not perform control based on the relay control command when the on/off state of vehicle power detected by the vehicle information detecting means is on or when a time equal to or longer than a predetermined relay change-prohibited period has not elapsed since turning off of the on/off state of vehicle power. (Schwartz paragraph 
As per claim 38, The vehicle-mounted device according to claim 37, wherein the vehicle information-associated control means employs the relay control command when a time equal to or longer than the relay change-prohibited period has elapsed since turning off of the on/off state of vehicle power detected by the vehicle information detecting means, and after employing the relay control command, when the vehicle power is on at a point in time when a predetermined vehicle power on/off state reevaluation period has elapsed, the vehicle information-associated control means controls the external relay to a starting-enabled state. (Schwartz paragraph 0029 discloses, “The invention can be configured to cease forwarding the command after a predetermined number of attempts or after a predetermined period of time has elapsed or based on any other conditions commonly known in the art.  Further, the command can be programmed to re-send but only after a predetermined period of time has elapsed.” The clause does not specify the conditions for which the operation is performed other than those of claim 37 and 36, the art of record applies the same operation but under the conditions of network availability.)
As per claim 39, The vehicle-mounted device according to claim 36, wherein when communication with the server by the communication means fails to be established, the external relay is controlled to a starting-enabled state. (Schwartz paragraph 0029 discloses, “In this embodiment, if the vehicle 10 is in an area not covered by the cellular network 200, the disable starter command cannot be forwarded to the electronic apparatus 100.  Thus, after the service 
As per claim 40, A vehicle comprising the vehicle-mounted device as claimed in claim 36. (Schwartz paragraph 0018 discloses, “FIG. 1 is a schematic diagram of a system for disabling and/or enabling a vehicle 10 in accordance with an embodiment of the invention.”)
As per claim 41, A vehicle remote control system comprising the vehicle-mounted device as claimed in claim 36. (Schwartz paragraph 002  discloses, “The electronic apparatus 100 includes a transceiver 150, a memory 140, a GPS module 130, a processor 110, and a switching mechanism 120 that are all operably coupled together.  In the exemplified embodiment, the transceiver 150, the memory 140, the GPS module 130, and the switching mechanism 130 are all operably coupled to the processor 110 so that the processor 110 can process information obtained and stored in the other components to control operation of the electronic apparatus 100.” paragraph 0032 discloses, “In other embodiments, the electronic apparatus 100 can use an alternative wireless network 200 to communicate with the dealer workstation 400.”)
As per claim 43, The vehicle remote control system according to claim 41, wherein the server acquires vehicle information from the vehicle-mounted device and, when it is determined that the vehicle is in a safe state, transmits the relay control command to the vehicle-mounted device. (Schwartz paragraph 0036 discloses, “The parked state is achieved by the vehicle 10 being powered off with the motor 30 turned off.  Thus, the parked state is not achieved simply by placing the vehicle into park, but rather requires that the motor 30 be powered off.  Furthermore, 
As per claim 44, A method of controlling a vehicle-mounted device, comprising: 
communication means for receiving, from a server, a relay control command to make a switch between a starting-disabled state and a starting-enabled state of a vehicle; (Schwartz paragraph 0009 discloses, “a server configured to communicate with a remote computer, and an electronic apparatus configured to operably couple to a starter circuit of the vehicle to enable and/or disable the starter circuit”)
vehicle information detecting means for detecting at least an on/off state of vehicle power; (Schwartz paragraph 0021 discloses, “It should be appreciated that in certain embodiments disabling the vehicle 20 merely means that the vehicle is prohibited from being started or turned/powered on when in an "off" state, but that disabling the vehicle 20 will not turn/power off the vehicle 20 if it is already in an "on" state.” The art inherently can identify the state to execute an operation of enable or disable the vehicle)
relay input/output means for controlling an external relay configured to make a switch between the starting-disabled state and the starting-enabled state of the vehicle; (Schwartz paragraph 0010 discloses, “the apparatus comprising a switching mechanism configured (a) to 
vehicle information-associated control means for controlling the external relay based on the relay control command, (Schwartz paragraph 0010 discloses, “the processor configured to instruct the switching mechanism to disable the starter circuit based on receipt of a starter disable command from the remote server”)
wherein the vehicle information-associated control means determines whether to employ the relay control command, based on an elapsed time since a change in the on/off state of vehicle power detected by the vehicle information detecting means. . (Schwartz paragraph 0029 discloses, “The invention can be configured to cease forwarding the command after a predetermined number of attempts or after a predetermined period of time has elapsed or based on any other conditions commonly known in the art.  Further, the command can be programmed to re-send but only after a predetermined period of time has elapsed.”)
As per claim 45, A program for a vehicle-mounted device, the program comprising: 
a step of receiving, from a server, a relay control command to make a switch between a starting-disabled state and a starting-enabled state of a vehicle; (Schwartz paragraph 0009 discloses, “a server configured to communicate with a remote computer, and an electronic apparatus configured to operably couple to a starter circuit of the vehicle to enable and/or disable the starter circuit”)
a step of detecting at least an on/off state of vehicle power; (Schwartz paragraph 0021 discloses, “It should be appreciated that in certain embodiments disabling the vehicle 20 merely means that the vehicle is prohibited from being started or turned/powered on when in an "off" state, but that disabling the vehicle 20 will not turn/power off the vehicle 20 if it is already in an 
a step of controlling an external relay configured to make a switch between the starting- disabled state and the starting-enabled state of the vehicle; (Schwartz paragraph 0010 discloses, “the apparatus comprising a switching mechanism configured (a) to operably couple to a starter circuit of the vehicle and (b) to disable and enable the starter circuit”)  and 
a vehicle information-associated control step of controlling the external relay based on the relay control command, (Schwartz paragraph 0010 discloses, “the processor configured to instruct the switching mechanism to disable the starter circuit based on receipt of a starter disable command from the remote server”)
wherein in the vehicle information-associated control step, whether to employ the relay control command is determined, based on an elapsed time since a change in the detected on/off state of vehicle power. . (Schwartz paragraph 0029 discloses, “The invention can be configured to cease forwarding the command after a predetermined number of attempts or after a predetermined period of time has elapsed or based on any other conditions commonly known in the art.  Further, the command can be programmed to re-send but only after a predetermined period of time has elapsed.”)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US 2015/0298653 in view of Avery US 6,351,703.
As per claim 42, The vehicle remote control system according to claim 41, wherein the external relay is inserted to any one of an engine starting control line, a signal line for an ID code on a transponder side received by the vehicle from a transponder in an immobilizer, a signal line for an ID code on the vehicle side in an immobilizer, and wiring of a push button for starting. (Schwartz paragraph 0021 discloses, “The vehicle 10 comprises a starter circuit 20 and a motor 30.  Of course, in the exemplified embodiment the vehicle 10 also comprises a body, wheels, an engine, headlights, doors, windows, and many other features that are standard in motorized vehicles, but which will not be described herein in detail.  The electronic apparatus 100 is operably coupled to a starter circuit 20 of the vehicle 10 to enable and/or disable the vehicle 10.”) and (Avery Col 7 lines 56 – 59)
                 Schwartz discloses a system, method, and apparatus for remotely disabling or enabling a vehicle. Schwartz does not disclose push button start of a vehicle. Avery teaches of a push button start of a vehicle that may be remotely enables or disabled. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Avery et.al. into the invention of Schwartz. Such an incorporation is motivated by the need to incorporate the teachings of Avery et.al. into the invention of Schwartz. Such an incorporation is motivated by the need to ensure safe enable/disable of a vehicle.


Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TYLER D PAIGE/Examiner, Art Unit 3661